Name: 98/674/EC: Commission Decision of 13 November 1998 on additional Community financial aid towards the eradication of classical swine fever in Belgium (notified under document number C(1998) 3458) (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy;  Europe;  means of agricultural production;  economic policy
 Date Published: 1998-11-26

 Avis juridique important|31998D067498/674/EC: Commission Decision of 13 November 1998 on additional Community financial aid towards the eradication of classical swine fever in Belgium (notified under document number C(1998) 3458) (Only the French and Dutch texts are authentic) Official Journal L 317 , 26/11/1998 P. 0041 - 0041COMMISSION DECISION of 13 November 1998 on additional Community financial aid towards the eradication of classical swine fever in Belgium (notified under document number C(1998) 3458) (Only the French and Dutch texts are authentic) (98/674/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 3(3) thereof,Whereas outbreaks of classical swine fever occurred in Belgium in 1997; whereas the appearance of the disease represents a serious danger to Community pig stocks; whereas with a view to contributing towards the speedy eradication of the disease the Community is able to contribute to expenditure incurred by the Member States for losses suffered;Whereas the Commission adopted Decision 98/61/EC on Community financial aid towards the eradication of classical swine fever in Belgium (3); whereas an initial tranche by way of an advance payment of ECU 2 million has been paid under that Decision;Whereas on 3 June 1998 Belgium presented an application for reimbursement of all the expenditure incurred within the country in 1997; whereas the available appropriations in the current financial year cannot cover all the eligible expenditure; whereas only an additional tranche of ECU 500 000 can be granted at this stage;Whereas further tranches may be granted at a later stage once the Commission has verified the information provided in the application for reimbursement;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Belgium may obtain an additional tranche of ECU 500 000 in financial assistance from the Community for eligible expenditure incurred under eradication measures relating to outbreaks of classical swine fever which occurred in the course of 1997.Article 2 The amount of the tranche referred to in Article 1 shall be paid to Belgium as soon as this Decision has been adopted.Article 3 1. The Commission may make on-the-spot checks, with the cooperation of the competent national authorities, on the application of measures and expenditure in receipt of support.The Commission shall inform the Member States of the result of the checks carried out.2. Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4) shall apply mutatis mutandis.Article 4 This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 13 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 16, 21. 1. 1998, p. 39.(4) OJ L 94, 28. 4. 1970, p. 13.